Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/12/19 and 09/28/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

	Note: Independent claims 1, 14 and 21 are rejected twice below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Yang (US 6,734,689).
5.	Regarding claim 1, Yang teaches An electrical characterization and fault isolation probe [Figures 2-5, 12, an electrical characterization and fault isolation probe is shown, see Abstract], comprising: a cable including first and second ends [Figures 2-5, a cable 98 is shown]; a first Figures 2-5, a first conductor 100 is shown]; a second conductor having a second impedance [Figures 2-5, a second conductor 110 is shown]; a dielectric sheathing the first conductor and electrically isolating the first conductor from the second conductor [Figures 2-5, a dielectric sheathing 106 is shown]; a connector physically coupled to, and in electrical communication with, the cable [Figures 2-5, a connector 102 is shown]; wherein: the connector includes a first electrical communication pathway and a second electrical communication pathway [Figures 2-5, a first electrical communication path and a second electrical communication path is shown (see 104, 106) for path], wherein: the first electrical communication pathway is electrically isolated from the second electrical communication pathway [Figures 2-5, the paths are electrically isolated]; the first electrical communication pathway is in electrical communication with the first conductor; the second electrical communication pathway is in electrical communication with the second conductor [Figures 2-5, the paths are in electrical communication with respective conductors 100, 110]; the connector has a third impedance [Figures 2-5, the connector 102 has a third impedance]; and a coating over a portion of the cable extending from the first end of the cable toward the second end of the cable [Figures 2-5, a coating 108 over a portion of the cable is shown].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (US 2015/0212140) in view of Stierman et al. (US 2003/0218463). (“Lawrence” and “Stierman”).
8.	Regarding claim 1, Lawrence teaches  An electrical characterization and fault isolation probe [Figures 2-9, an electrical characterization and fault isolation probe is shown, see Abstract], comprising: a cable including first and second ends [Figures 3-6, a cable 4 is shown]; a first conductor having a first impedance [Figures 3-6, a first conductor 44 is shown]; a second conductor having a second impedance [Figures 3-6, a second conductor 50 is shown]; a dielectric sheathing the first conductor and electrically isolating the first conductor from the second conductor [Figures 3-6, a dielectric sheathing 46 is shown]; a connector physically coupled to, and in electrical communication with, the cable [Figures 3-6, a connector 14 is shown]; the connector has a third impedance [Figures 3-6, the connector 14 has a third impedance]; and a coating over a portion of the cable extending from the first end of the cable toward the second end of the cable [Figures 3-6, a coating 52 over a portion of the cable is shown].
Lawrence does not explicitly teach wherein: the connector includes a first electrical communication pathway and a second electrical communication pathway, wherein: the first electrical communication pathway is electrically isolated from the second electrical communication pathway; the first electrical communication pathway is in electrical 
However, Stierman teaches wherein: the connector includes a first electrical communication pathway and a second electrical communication pathway [Figures 3-4, a first electrical communication path 22 and a second electrical communication path 18 is shown], wherein: the first electrical communication pathway is electrically isolated from the second electrical communication pathway [Figures 3-4, the paths are electrically isolated]; the first electrical communication pathway is in electrical communication with the first conductor; the second electrical communication pathway is in electrical communication with the second conductor [Figures 3-4, the paths are in electrical communication with respective conductors 44, 46].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Lawrence with Stierman. Doing so would allow Lawrence to comprise electrical pathway respectively connected to conductors which would help improve testing by appropriately providing input signal and receive output signal. 

9.	Claim(s) 14-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Stierman (US 2003/0218463). 
10.	Regarding claim 14, Stierman teaches An electrical characterization and fault isolation system [Figures 3-4, an electrical characterization and fault isolation system is taught], comprising: an electrical characterization and fault isolation probe [Figures 3-4, an electrical characterization and fault insolation probe is shown]; 23WO 2018/182703PCT/US2017/025456a signal generator in electrical communication with the probe configured to transmit a first signal through the probe [Figures 3-4, a signal generator 20 in electrical communication with the probe to transmit a first signal through the probe is shown]; a signal processing unit in electrical communication with the probe and configured to receive the first signal from the probe and analyze the first signal to determine the location of an electrical fault in a device under testing [Figures 3-4, a signal processing unit (oscilloscope) in electrical communication with the probe is configured to receive the first signal from the probe and analyze the first signal to determine the location of an electrical fault in a DUT 14].

11.	Regarding claim 15, Stierman teaches wherein the probe includes: a cable including first and second ends [Figures 3-4, the probe includes a cable 40]; a first conductor having a first impedance [Figures 3-4, a first conductor 44]; a second conductor having a second impedance [Figures 3-4, a second conductor 46]; a dielectric sheathing the first conductor and electrically isolating the first conductor from the second conductor [Figures 3-4, P(0023) teaches insulation for isolating conductors]; a connector physically coupled to, and in electrical communication with, the cable [Figures 3-4, a connector 22 is shown], wherein: the connector includes a first electrical communication pathway and a second electrical communication pathway, wherein: the first electrical communication pathway is electrically isolated from the second electrical communication pathway; the first electrical communication pathway is in electrical communication with the first conductor; the second electrical communication pathway is in electrical communication with the second conductor; the connector has a third impedance [Figures 3-4, the connector includes a first communication pathway 22 and a second electrical communication pathway 18]; and a coating over a portion of the cable extending from the first end of the cable toward the second end of the cable [Figures 3-4, a coating 36 is shown].
12.	Regarding claim 16, Stierman teaches wherein the presence or location of the electrical fault is determined by using vector network analysis or time-domain reflectometry [Figures 3-4, Abstract, a TDR testing is taught].
13.	Regarding claim 17, Stierman teaches further comprising a device under testing, wherein the probe is configured to mate with the device and transmit the first signal to the device [Figures 3-4, a DUT 8 is shown].
14.	Regarding claim 18, Stierman teaches wherein the device includes an embedded multichip interconnect bridge, an interconnect, a via, a semiconductor package, a die, memory, or a processor [Figures 3-4, the device 8 is shown].

15.	Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Yang (US 6,734,689).
16.	Regarding claim 21, Yang teaches A method for using an electrical characterization and fault isolation probe [Figures 2-5, a method for using an electrical characterization and fault isolation probe is taught, see Abstract], comprising: placing an electrical characterization and fault isolation probe into communication with a first device under testing [Figures 2-5, a probe 40 is placed in communication with a first DUT 20]; generating a first signal across a first conductor of the electrical characterization and fault isolation probe, the first signal propagating through the first device under testing such that the first device under testing causes the first signal to become a second signal [Figures 2-5, a first signal is generated by signal generator 30 across first conductor 100, the signal propagating through the first DUT 20]; and receiving the Figures 2-5, the second signal is received at a second conductor 110].

17.	Claim 22-23 are rejected under 35 U.S.C. 103 as being unpatentable Yang (US 6,734,689) in view of Francis O’Keefe Michael (US 3281756). (“Michael”).
18.	Regarding claim 22, Yang teaches the method.
Yang does not explicitly teach further comprising coupling a first collar to the electrical characterization and fault isolation probe, wherein the first collar is configured to mate with the first device under testing.
However, Michael teaches further comprising coupling a first collar to the electrical characterization and fault isolation probe, wherein the first collar is configured to mate with the first device under testing [Figures 1-3, 5, a first collar 3 is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yang with Micheal. Doing so would allow Yang to comprise a collar which would help protect the probe.
19.	Regarding claim 23, Yang teaches the method.
Yang does not explicitly teach further comprising: decoupling the first collar from the electrical characterization and fault isolation probe; coupling a second collar to the electrical characterization and fault isolation probe, wherein the second collar is configured to mate with a second device under testing.
However, Michael teaches further comprising: decoupling the first collar from the electrical characterization and fault isolation probe; coupling a second collar to the electrical Figures 1-3, 5, collar could be decoupled and a second collar can be coupled].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yang with Micheal. Doing so would allow Yang to comprise a collar which which can be decoupled, the collar would help protect the probe.

20.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable Stierman (US 2003/0218463) in view of Vannucci et al. (US 10,244,408). (“Vannucci”, using the filing date).
21.	Regarding claim 21, Stierman teaches A method for using an electrical characterization and fault isolation probe [Figures 3-4, a method for using an electrical characterization and fault isolation probe is taught, see Abstract], comprising: placing an electrical characterization and fault isolation probe into communication with a first device under testing [Figures 3-4, probe is placed in communication with a first DUT 14]; generating a first signal across a first conductor of the electrical characterization and fault isolation probe, the first signal propagating through the first device under testing such that the first device under testing causes the first signal to become a second signal [Figures 3-4, a first signal is generated by signal generator 20 across first conductor 44, the signal propagating through the first DUT 14].
Stierman does not explicitly teach receiving the second signal at a second conductor of the electrical characterization and fault isolation probe.
However, Vannucci teaches receiving the second signal at a second conductor of the electrical characterization and fault isolation probe [Column 8, lines 13-18 teaches receiving the signal at a second conductor/ground conductor].
. 

Allowable Subject Matter
22.	Claims 2-13, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
23.	Claim 2 states “further comprising a third conductor configured to be physically compliant and coupled to the second conductor, wherein the third conductor has a fourth impedance”.
24.	Claim 7 states “further comprising a collar configured to mate with the cable, wherein: the collar includes: a third conductor configured to be physically compliant and having a fourth impedance; a fourth rigid conductor having a fifth impedance; the third conductor and the fourth conductor are spaced apart at a first pitch; and mating the collar with the cable establishes an electrical communication pathway between the first conductor and the fourth conductor, and the second conductor and the third conductor, respectively.”
25.	Claims 3-6 and 8-13 are also object as they further limit claims 2 and 7 respectively.
26.	Claim 19 states “The system of claim 15, further comprising a third conductor configured to be physically compliant and coupled to the second conductor, wherein the third conductor has a fourth impedance.”
27.	Claim 20 is also objected as it further limits claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.